DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments filed for U.S. Application No. 15/273977 on September 22, 2020.

Notice of Pre-AIA  or AIA  Status
2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement
3.	The Information Disclosure Statement filed on September 22, 2020 were reviewed and accepted by the Examiner.

Response to Arguments
4.	Applicant’s arguments are not persuasive. 

	On pg. 8-9 of remarks in regards to 35 U.S.C. 103, regarding claim 1, Applicant argues the amended limitation “in response to establishing the connection, and prior to receiving a subscription request from the entity, subscribe the entity to at least one table in a database on the network device”

	Examiner replies that a new reference is presented below to teach the amended limitations. 

	On Pg. 9 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Accordingly, Kann makes it quite clear that an entity is not subscribed to a table that "compris[es] the information that describes the structure of the content stored in the database" prior to that entity requesting a subscription. In view of the above, the Examiner has not to established aprimafacie case of obviousness. And, "[i]f the examiner does not produce a primafacie case, the applicant is under no obligation to submit evidence of nonobviousness." (MPEP § 2142). Accordingly, in the instant case, the Applicant does not need to submit evidence of nonobviousness.”

	Examiner replies that a new reference is presented below to teach the amended limitations. Examiner replies that Radhakrishnan teaches this limitation. In the applicant’s specification (Par.0053) the claimed structure includes “other structure”.  Radhakrishnan teaches this claimed concept. Par. 0012 Radhakrishnan discloses the repository discloses the metadata and past search results. Storing the metadata and past search results is seen as the “other structure”. Par. 0028 Radhakrishnan discloses informal content and formal content is associated with the user.  The informal content is content that has not been uploaded to the primary repository. The formal content is content that is published or unpublished and uploaded to a primary repository. Applicant can amend the claims to provide a particular description of the Applicant’s claimed structure.




Claim Rejections - 35 USC § 103
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 7, 14, 15, 16, 18, 22-24, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan U.S. Patent Application Publication No. 2014/0067880 (herein as ‘Radhakrishnan’) and further in view of Kann et al. (US 2012/0023077, hereinafter referred to as Kann).

As to claim 1 Radhakrishnan teaches a network device, comprising: a connection manager programmed to:
establish a connection with an entity client (Par. 0028 Radhakrishnan discloses the system receiving data from a client such as user identity data));
Radhakrishnan teaches in response to establishing the connection, and prior to receiving a subscription request from the entity, subscribe the entity to at least one table in a database on the network device (Fig. 1 and Par. 0028 Radhakrishnan discloses receiving registration information to register a user with a  subscriber.  Radhakrishnan discloses using the user search information (implicit information) and user metadata to classify the information that the user seeks.  Radhakrishnan discloses performing searches from a repository and presenting results from a repository to the user based upon the user search information and user metadata.  The presented search results are seen as subscribing the entity to one table in the database).
wherein the at least one table comprises information that describes a structure of content stored in the database (Par. 0012 Radhakrishnan discloses the repository discloses the metadata and past search results. Par. 0028 Radhakrishnan discloses informal content and formal content is associated with the user.  The informal content is content that has not been uploaded to the primary repository. The formal content is content that is published or unpublished and uploaded to the a primary repository);
subscribing the entity to the at least one table causes a copy of the at least one table to be provided to the entity (Par. 0028 Radhakrishnan discloses downloading the formal content from the primary repository to the user based upon the user metadata associated with the formal content);
Radhakrishnan does not teach but Kahn teaches detect that the entity is subscribed to the at least one table, and in response to the detection, transmit the at least one table comprising the information that describes the structure of the content stored in the database, without being request by the entity to the entity (Par. 0219 Kahn discloses the notification table identifying any applications that are registered to receive notifications of changes made to the data table);
wherein the connection manager is further programmed to: 
obtain, using the connection, the subscription request from the entity after the entity receives the at least one table, wherein the subscription request specifies at least a portion of the content stored in the database (Par. 0256 Kann discloses an application making a request to receiving notifications of changes or updates made to a database table);
Radhakrishnan and Kann are analogous art because they are in the same field of endeavor, subscribing to services. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the repository subscription of Radhakrishnan to include the table subscription of Kann, to allow particular table of the database for a subscription. The suggestion/motivation to combine is that it would be obvious to try in so that the subscription applies to just a table instead of an entire database (Par. 0002 Kann).
Kann teaches wherein the state machine is programmed to monitor, in response the subscription request, at least the potion of the content in the database; and notify the entity when at least the portion of the content in the database is modified (Par. 0219 Kann discloses updating the database table when data has changed and notifying the client application when this change occurs. Par. 0228 Kann discloses creating a rule to notify the client application when a change occurs).

As to claim 7 Radhakrishnan in combination with Kann teaches each and every limitation of claim 1.
Kann teaches wherein processing the database planner comprises: send at least the portion of the content to the entity when at least the portion of the content in the database changes (Kann [0263] Notifier sends to application a notification entry comprising any entry from data table).

As to claim 14 Radhakrishnan in combination with Kann teaches each and every limitation of claim 1.
Kann teaches wherein the network device is one network device selected from the group of network devices consisting of a switch, a router, and a multilevel switch (Kann [0085] The computing device may comprise a router, switch, or other type of computing or network device).

As to claim 16 Radhakrishnan in combination with Kann teaches each and every limitation of claim 1.
Kann teaches wherein the client is a program executing on the network device (Kann [0221] Application is an application, software, service or function operating on the same computing device which also stores and maintains database system comprising the data table which application accesses. Application relies on database system to receive information about changes in data table [0222]).


As to claim 18 Radhakrishnan teaches a method of operating a network device, comprising:
establishing, a connection with an entity (Par. 0028 Radhakrishnan discloses the system receiving data from a client such as user identity data));
Radhakrishnan teaches in response to establishing the connection, prior to receiving a subscription request from the entity, subscribing the entity to at least one table in a database on the network device (Fig. 1 and Par. 0028 Radhakrishnan discloses receiving registration information to register a user.  Radhakrishnan discloses using the user search information (implicit information) and user metadata to classify the information that the user seeks.  Radhakrishnan discloses performing searches from a repository and presenting results from a repository to the user based upon the user search information and user metadata.  The presented search results are seen as subscribing the entity to one table in the database).
wherein the at least one time table comprises information that describes a structure of content stored in the database (Par. 0028 Radhakrishnan discloses informal content and formal content is associated with the user.  The informal content is content that has not been uploaded to the primary repository. The formal content is content that is published or unpublished and uploaded to the a primary repository);
subscribing the entity to the at least one table causes a copy of the at least one table to be provided to the entity (Par. 0028 Radhakrishnan discloses downloading the formal content from the primary repository to the user based upon the user metadata associated with the formal content);
Radhakrishnan does not teach but Kahn teaches detecting that the entity is subscribed to the at least one table in response to the detecting, transmitting the at least one table comprising the information that describes the structure of the content stored in the database, without being requested by the entity to the entity (Par. 0219 Kahn discloses the notification table identifying any applications that are registered to receive notifications of changes made to the data table);
Radhakrishnan and Kann are analogous art because they are in the same field of endeavor, subscribing to services. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the repository subscription of Radhakrishnan to include the table subscription of Kann, to allow particular table of the database for a subscription. The suggestion/motivation to combine is that it would be obvious to try in so that the subscription applies to just a table instead of an entire database (Par. 0002 Kann).
Radhakrishnan teaches sending, using the connection, information that describes a structure of a database to the entity (Par. 0028 Radhakrishnan discloses informal content and formal content is associated with the user.  The informal content is content that has not been uploaded to the primary repository. The formal content is content that is published or unpublished and uploaded to a primary repository);
obtaining, using the connection, the subscription request from the entity after the entity receives the at least one table, wherein the subscription request specifies at least a portion of content stored in the database (Par. 0256 Kann discloses an application making a request to receiving notifications of changes or updates made to a database table); 
Radhakrishnan and Kann are analogous art because they are in the same field of endeavor, subscribing to services. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the repository subscription of Radhakrishnan to include the table subscription of Kann, to allow particular table of the database for a subscription. The suggestion/motivation to combine is that it would be obvious to try in so that the subscription applies to just a table instead of an entire database (Par. 0002 Kann).
and monitoring, in response the subscription request, at least the portion of the content in the database notifying the entity when at least the portion of the content in the database is modified (Par. 0219 Kann discloses updating the database table when data has changed and notifying the client application when this change occurs. Par. 0228 Kann discloses creating a rule to notify the client application when a change occurs).


	As to claim 22 Radhakrishnan in combination with Kann teaches each and every limitation of claim 18.
	In addition Radhakrishnan teaches wherein the network device is a switch, a router, or a multilevel switch (Par. 0073 Radhakrishnan discloses the device is a network interface).

As to claim 23 Radhakrishnan in combination with Kann teaches each and every limitation of claim 18.
In addition Radhakrishnan teaches wherein the entity is a second network device (Par. 0074 Radhakrishnan discloses the device is a router, computer, network PC).

As to claim 24 Radhakrishnan in combination with Kann teaches each and every limitation of claim 18.
In addition Radhakrishnan teaches wherein the entity wherein the entity is a computing device accessible by the network device (Par. 0074 Radhakrishnan discloses the device is a router, computer, network PC).


As to claim 31 Radhakrishnan in combination with Kann teaches each and every limitation of claim 30.
In addition Radhakrishnan teaches wherein the description comprises metadata associated with content stored in the at least one table in the database (Par. 228 Radhakrishnan discloses the metadata is associated with the notification services).

As to claim 32 Radhakrishnan in combination with Kann teaches each and every limitation of claim 1.
In addition Kann teaches wherein the subscription request further specifies write access (Par. 0256 Kann discloses an application making a request to receiving notifications of changes or updates made to a database table.  When updates (write) are made to the database the user receives notifications).

As to claim 33 Radhakrishnan in combination with Kann teaches each and every limitation of claim 18.
In addition Kann teaches wherein the subscription request further specifies write access (Par. 0256 Kann discloses an application making a request to receiving notifications of changes or updates made to a database table.  When updates (write) are made to the database the user receives notifications).

8.	Claims 21, 26, 27, 28, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan U.S. Patent Application Publication No. 2014/0067880 (herein as ‘Radhakrishnan’) in combination with Kann et al. (US 2012/0023077, hereinafter referred to as Kann) and further in view of Seshadri et al. (U.S. Patent No. 7,698,276)


	As to claim 21 Radhakrishnan in combination with Kann and Radhakrishnan teaches each and every limitation of claim 18.
Radhakrishnan does not teach but Seshadri teaches further comprising: sending at least the portion of the content to the entity when the at least the portion of the content in the database changes (Col. 19 Lines 50-57 Seshadri discloses monitoring a stock price and alerting the user when the stock price changed to a new high value. A new high value is seen as the entry in at least one table in the database changes).
Radhakrishnan and Seshadri are analogous art because they are in the same field of endeavor, subscribing to services. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the repository subscription of Radhakrishnan to include the client subscription of Seshadri, to allow particular table of the database for a subscription. The suggestion/motivation to combine is that it would be obvious to try in order to provide a more adequate notification system for hosting large scale applications (Col. 1 Lines 55-63 Seshadri).

As to claim 26 Radhakrishnan in combination with Kann teaches each and every limitation of claim 18.
In addition Radhakrishnan does not teach but Seshadri teaches wherein the information that describes the structure of the database comprises a type table that specifies at least one type of data stored in a table in the database (Col. 10 Lines 35-43 Seshadri discloses a user may want a certain type of notification based upon context.  The type of notification is seen as type of data).
Radhakrishnan and Seshadri are analogous art because they are in the same field of endeavor, subscribing to services. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the repository subscription of Radhakrishnan to include the client subscription of Seshadri, to allow particular table of the database for a subscription. The suggestion/motivation to combine is that it would be obvious to try in order to provide a more adequate notification system for hosting large scale applications (Col. 1 Lines 55-63 Seshadri).

As to claim 27 Seshadri in combination with Kann and Radhakrishnan teaches each and every limitation of claim 18.
In addition Seshadri teaches wherein the information that describes the structure of the database comprises an existing table definition table that specifies a description of at least one table of the database (Col. 17 Lines 5-11 Seshadri discloses the SQL server database that stores the catalog of service component definitions).
Radhakrishnan and Seshadri are analogous art because they are in the same field of endeavor, subscribing to services. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the repository subscription of Radhakrishnan to include the client subscription of Seshadri, to allow particular table of the database for a subscription. The suggestion/motivation to combine is that it would be obvious to try in order to provide a more adequate notification system for hosting large scale applications (Col. 1 Lines 55-63 Seshadri).

As to claim 28 Seshadri in combination with Kann and Radhakrishnan teaches each and every limitation of claim 27.
Radhakrishnan does not teach but Seshadri teaches wherein the description comprises metadata associated with content stored in the at least one table in the database (Col. 23 Lines 43-45 Seshadri discloses the metadata is associated with the notification services).
Radhakrishnan and Seshadri are analogous art because they are in the same field of endeavor, subscribing to services. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the repository subscription of Radhakrishnan to include the client subscription of Seshadri, to allow particular table of the database for a subscription. The suggestion/motivation to combine is that it would be obvious to try in order to provide a more adequate notification system for hosting large scale applications (Col. 1 Lines 55-63 Seshadri).


As to claim 29 Radhakrishnan in combination with Kann and Seshadri teaches each and every limitation of claim 27.
Radhakrishnan does not teach but Seshadri teaches wherein the information that describes the structure of the database comprises a type table that specifies at least one type of data stored in a table in the database (Col. 23 Lines 5-10 Seshadri discloses the application definition file that contains the types of notifications contains a schema for the notifications).
Radhakrishnan and Kann are analogous art because they are in the same field of endeavor, subscribing to services. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the repository subscription of Radhakrishnan to include the table subscription of Kann, to allow particular table of the database for a subscription. The suggestion/motivation to combine is that it would be obvious to try in order to provide a more adequate notification system for hosting large scale applications (Col. 1 Lines 55-63 Seshadri).


As to claim 30 Radhakrishnan in combination with Kann and Radhakrishnan teaches each and every limitation of claim 1.
Radhakrishnan does not teach but Seshadri teaches wherein the information that describes the structure of the database comprises an existing table definition table that specifies a description of at least one table of the database (Col. 17 Lines 5-11 Seshadri discloses the SQL server database that stores the catalog of service component definitions).
Radhakrishnan and Kann are analogous art because they are in the same field of endeavor, subscribing to services. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the repository subscription of Radhakrishnan to include the table subscription of Kann, to allow particular table of the database for a subscription. The suggestion/motivation to combine is that it would be obvious to try in order to provide a more adequate notification system for hosting large scale applications (Col. 1 Lines 55-63 Seshadri).

9.	Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan U.S. Patent Application Publication No. 2014/0067880 (herein as ‘Radhakrishnan’) in combination with Kann et al. (US 2012/0023077, hereinafter referred to as Kann), and further in view of Procopio et al. U.S. Patent Application Publication No. 2016/0308940 (herein as ‘Procopio’).

As to claim 17 Radhakrishnan in combination with Kann teaches each and every limitation of claim 1.
Radhakrishnan does not teach but Kann teaches wherein the connection is a socket connection (Par. 0031 Procopio discloses a socket connection);
Radhakrishnan and Procopio are analogous art because they are in the same field of endeavor, subscription connection. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the service subscription of Radhakrishnan to include the ordering of Procopio, to notify users on their mobile devices of changes to their files. The suggestion/motivation to combine is that it would be obvious to try in order to provide quick access to data in a cloud storage (Par. 0002 Procopio).


As to claim 25 Radhakrishnan in combination with Kann teaches each and every limitation of claim 18.
Radhakrishnan in combination with Kann does not teach but Procopio teaches wherein the connection is a socket connection (Par. 0031 Procopio discloses a socket connection);
Seshadri and Radhakrishnan are analogous art because they are in the same field of endeavor, subscription connection. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the service subscription of Radhakrishnan to include the ordering of Procopio, to notify users on their mobile devices of changes to their files. The suggestion/motivation to combine is that it would be obvious to try in order to provide quick access to data in a cloud storage (Par. 0002 Procopio).


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  February 12, 2021Examiner, Art Unit 2159                                                                                                                                                                                                        
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159